Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-16 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
identifying an instance for a user computing device of the data communication system associated with an exchange item to electronically utilize the exchange item for acquisition of a particular item, wherein the exchange item includes data regarding a quantifiable value, and wherein the particular item has an acquisition value;
for the instance: determining compliance with one or more rules of a set of exchange item rules;
determining that the quantifiable value of the exchange item is less than the acquisition value of the particular item;
determining an alternative exchange item utilization protocol to facilitate the acquisition of the particular item such that the quantifiable value of the exchange item is greater than or equal to the acquisition value;
when requested, executing the alternative exchange item utilization protocol to facilitate the acquisition of the particular item.
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial or sales activities and/or behaviors.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a data communication system;
a user computing device;
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claims 2-16 are directed to the abstract idea itself. In addition, even if these dependent claims were not directed to the abstract idea, they do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a data communication system;
a user computing device;
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,679,267. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent application recites the limitations in the child application, which is broader.

Response to Arguments
The applicant respectfully argues that the claims are not directed to the abstract idea of certain methods of organizing human activity and the claims do not involve commercial or sales activities and/or behaviors.
The examiner respectfully disagrees. The examiner indicated the elements of the claims which constituted the abstract idea in the rejection above.
The limitations comprise:
identifying an instance for a user computing device of the data communication system associated with an exchange item to electronically utilize the exchange item for acquisition of a particular item, wherein the exchange item includes data regarding a quantifiable value, and wherein the particular item has an acquisition value;
for the instance: determining compliance with one or more rules of a set of exchange item rules;
determining that the quantifiable value of the exchange item is less than the acquisition value of the particular item;
determining an alternative exchange item utilization protocol to facilitate the acquisition of the particular item such that the quantifiable value of the exchange item is greater than or equal to the acquisition value;
when requested, executing the alternative exchange item utilization protocol to facilitate the acquisition of the particular item.
The applicant respectfully argues that these are certain methods of organizing human activity and not commercial or sales activities and/or behaviors.
The examiner respectfully disagrees. According to the paragraph [0004] of the published application, the “technical field of the invention” is an “exchange item marketplace network”. The exchange item marketplace network “supports the selling and purchasing of exchange items” wherein the exchange items may be a “gift card, a voucher, a store credit” according to paragraph [0054] of the published application.
With knowledge of the specification in mind, we then turn to the first limitation  “identifying an instance for a user computing device of the data communication system associated with an exchange item to electronically utilize the exchange item for acquisition of a particular item, wherein the exchange item includes data regarding a quantifiable value, and wherein the particular item has an acquisition value” describes the identification of an instance (e.g., opportunity) to use the gift card to acquire an item. It is clear that identifying an opportunity to use a gift card to acquire an item is a commercial interaction as it involves marketing or sales activities and/or behaviors.
As for the additional limitations, they too are directed to the abstract idea. For example:
for the instance: determining compliance with one or more rules of a set of exchange item rules; (the rules apply to the exchange item which makes the determination part of the commercial process)
determining that the quantifiable value of the exchange item is less than the acquisition value of the particular item; (a determination of whether the value of the gift card less than the value of the item is also a commercial activity)
determining an alternative exchange item utilization protocol to facilitate the acquisition of the particular item such that the quantifiable value of the exchange item is greater than or equal to the acquisition value; (determining a different item to exchange for the gift card, wherein the different item’s value is greater or equal to the gift card’s value is also a commercial activity)
when requested, executing the alternative exchange item utilization protocol to facilitate the acquisition of the particular item. (the exchange occurs using certain exchange rules which again, is a commercial activity because it applies to the commercial exchange).
For these reasons, it is clear that the claims are directed to the an abstract idea and the applicant’s arguments are not persuasive.

Remarks
The claims are not in condition for allowance because they are rejected under 35 U.S.C. 101 and subject to a double patenting rejection. The reasons for lack of prior art are because when the limitations are considered as a whole, such as a the acquisition of a particular item, the determination of an alternative exchange item utilization protocol, the less than the acquisition value and greater than or equal to the acquisition value, and the additional limitations, would render any combination of the recited prior art as hindsight.
While the examiner could not find prior art to teach the invention, the closest prior art of record includes:
Moore (US 6,847,938) - Teaches exchanging goods over the Internet using search queries between parties
Houri (US 2015/0127495) - Teaches matching haves and wants of different users using virtual currency in escrow
Nicolaidis (US 2012/0173402) - Teaches exchanging one stored value card from one person with the stored value card of another person, wherein the stored value cards can be gift cards.
Dumon (US 2010/0262495) - Teaches using business rules to assign ranking scores to items.
DASGUPTA (US 2010/0010907) - Teaches matching buyers and sellers using location technology such as GPS.
Bocheck (US 2008/0103987) - Teaches a bartering system with deadlines and other conditions.
Bocheck (US 2008/0103986) - Similar to the other Bocheck reference above and teaches trades between parties.
Boesel (US 2007/0244801) - Teaches matching have lists to want lists of different uers along with electronic bidding.
Nagle (US 2007/0033112) - Teaches an internet textbook exchange with calculated trade in values.
Grim (US 2006/0085314) - Teaches escrow (e.g., secure custody) of products.
Friss (US 2006/0200403) - Teaches a type of secure custody of products.
NPL (see PTO-892): Sinason, David H., Sally A. Webber, and Alex Nikitkov. "The value of assurance service: an example from the market for baseball cards." Management Research News (2009) - Teaches an online assurance service for collectable cards.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625